DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/21, 9/15/21, 6/22/21, and 2/16/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/30/2020.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-24 are objected to because of the following informalities:  Claim 1 has a misspelling – please correct “exhaustible” to “exhaustible”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated WO2020058694 (relying on US 20210359358 for citation; hereinafter, US’358).
As to Claim 1:
	US’358 discloses a battery pack (2), comprising: 
battery cells arranged in a vertically inverted pattern (see Fig. 5); 

    PNG
    media_image1.png
    890
    1292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    996
    1332
    media_image2.png
    Greyscale

a cell holder in which the battery cells are accommodated (3a, 3b; Fig. 3); and 
an exhaust pipe (14-17) protruding from an outer side surface of the cell holder at a position vertically between an upper surface and a lower surface of the cell holder and through which exhaust gas from the battery cells is exhaustable (misspelling of exhaustible) ([0065], Fig. 3).  
As to Claim 2:
	US’358 discloses the cell holder includes: an upper holder (3a) to which upper end portions of the battery cells are assembled, and a lower holder (3b) to which lower end portions of the battery cells are assembled, an accommodation space of the battery cells being formed by the assembled upper holder and lower holder, the exhaust pipe is arranged at a position vertically between an upper surface of the upper holder and a lower surface of the lower holder, and the exhaust pipe (14-17) is in fluid communication with an exhaust duct (35) that forms a space separated from the accommodation space of the battery cells (Fig. 3, 8).  

    PNG
    media_image3.png
    1372
    1068
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    996
    1332
    media_image2.png
    Greyscale

As to Claim 5:
	US’358 discloses the battery cells (7) include a first group of battery cells and a second group of battery cells arranged in the vertically inverted pattern (alternate configuration, [0015]), the upper holder (3a) includes an upper exhaust hole (14-15, Fig. 3) on the upper surface of the upper holder, exhaust gas exhausted from an upper end portion of the first group of battery cells being directed toward the upper exhaust hole, and the lower holder includes a lower exhaust hole (14-15, Fig. 3) on the lower surface of the lower holder, exhaust gas exhausted from a lower end portion of the second group of battery cells being directed toward the lower exhaust hole (Fig. 3).  
As to Claim 6:
	US’358 discloses circuit board (11, [0048]) on the upper holder, wherein the upper exhaust hole (holes at 14-15) is in the upper surface of the upper holder at a position that is spaced apart from the circuit board (Fig. 3, 6).  

    PNG
    media_image4.png
    660
    962
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    996
    1332
    media_image2.png
    Greyscale

As to Claim 7:
	US’358 discloses the upper exhaust hole (14-15) is at an edge of the upper holder (3a), and the lower exhaust hole (14-15) is at an edge of the lower holder (3b).  
As to Claim 8:
	US’358 discloses an exhaust duct (35) continuously extending in a height direction at the edges of the upper holder and the lower holder (Fig. 3, 8), wherein: the upper exhaust hole and the lower exhaust hole (14-15) are connected to the exhaust duct at both ends of the exhaust duct in the height direction, and the exhaust pipe is connected to the exhaust duct at a position vertically between the both ends of the exhaust duct in the height direction (see Fig. 3).
As to Claim 9:
	US’358 discloses the upper exhaust hole and the lower exhaust hole (14-15) are at both ends of the exhaust duct (35) to form a single tubular shape continuously extending in the height direction (see Fig. 3).
As to Claim 10:
	US’358 discloses an upper exhaust path (14-15) on the upper surface of the upper holder (3a) and in fluid communication with an upper end portion of the first group of battery cells and the upper exhaust hole (see Fig. 3, 8); and  a lower exhaust path (14-15) on the lower surface of the lower holder (3b) and in fluid communication with a lower end portion of the second group of battery cells and the lower exhaust hole (see Fig. 3, 8).
As to Claim 11:
	US’358 discloses an upper separation member (11) on the upper surface of the upper holder and forming one boundary of the upper exhaust path (see Fig. 3 below); and a lower separation (11) member on the lower surface of the lower holder and forming one boundary of the lower exhaust path (see Fig. 3 below).  

    PNG
    media_image5.png
    878
    1322
    media_image5.png
    Greyscale

As to Claim 12:
	US’358 discloses an upper separation member (11) on the upper surface of the upper holder and forming one boundary of the upper exhaust path; and a lower separation member (11) on the lower surface of the lower holder and forming one boundary of the lower exhaust path (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2020058694 (US’358).
As to Claim 3:
	US’358 discloses a circuit board (11) on the upper holder and electrically connected to at least some of the battery cells, wherein the exhaust pipe (14-17) is at a position near the upper surface of the upper holder and the lower surface of the lower holder (Fig. 3, 8).  
	Even though US’358 does not disclose the exhaust pipe is closer to the upper surface than to the lower surface, it is noted that US’358 discloses exhaust pipe that appears at equivalent distance between the upper and lower surface.  US’358 thus readily envision that the pipe can be closer/near either surface or choose a non-symmetric arrangement as US’358 shows on Figure 5 that hole/pipe like structure can be arranged at either end or either surface. 
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to arrange the exhaust pipe closer to the upper surface than the lower surface as US’358 teaches on Figure 5 that hole/pipe like structure can be arranged at either end or either surface.
	Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed exhaust pipes are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the exhaust pipe was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 4:
	US’358 discloses the exhaust pipe (14-15, Fig. 3) protrudes outside of the upper holder at an outer side surface of the upper holder.  	

    PNG
    media_image2.png
    996
    1332
    media_image2.png
    Greyscale


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2020058694 (US’358), as applied to Claim 11 above, and further in view of DE 102016206463 (hereinafter, DE’463).
As to Claims 13-15:
	US’358 discloses the upper separation member (11) and  the lower separation member (11), but does not disclose adjacent opening regions on the separation member arranged as claimed.

    PNG
    media_image5.png
    878
    1322
    media_image5.png
    Greyscale

	In the same field of endeavor, DE’463 also discloses a battery module with plurality of batteries contained in a cell holder ([0038], Fig. 1) similar to that of US’358.  DE’463 further discloses contacting unit 16 having through-holes where the cooling tube 4 are located, and the shield/block portion (closed shape) are located in between the through-holes as shown in Figure 1.  

    PNG
    media_image6.png
    728
    848
    media_image6.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to accommodate through-hole in the plate of US’358 in between the end plate and the cell holder to have through-hole as taught by DE’463 as to allow cooling tube/structure to pass through and flow through-out the cooling structure of US’358.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2020058694 (US’358) in view of DE’463, as applied to Claim 13 above, and further in view of Kobune et al., US 20150349389 (hereinafter, Kobune).
As to Claim 16:
	US’358 discloses the cell holder (3a, 3b) includes hollow protrusion portions in fluid communication with the cooling flow paths and protruding in a direction away from the battery cells, but does not disclose that the protrusions portions penetrate the upper and lower separation member.
	In the same field of endeavor, Kobune also discloses a battery module having cylindrical cells end plates on top of cell holders with spacing in between the battery cells (Abstract, Fig. 4A, 8) similar to that of US’358.  Kobune also teaches that the end plate such as the voltage detection boards 201 and 202 can have hole as to be fastened into the main case ([0099], Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate hole to allow protruding structure such as fastener to attach the end plate to the main cell holder as to allow the end plate to securely attach itself to the cell holder ([0099], Fig. 8).
As to Claim 17:
	US’358 discloses the upper exhaust path (14-15) is between the upper surface of the upper holder (3a) and the upper separation member (11) and has a shape (cylindrical shape) in which spaces between the hollow protrusion portions fitted to the opening regions of the upper separation member are continuously connected in fluid communication, and the lower exhaust path (14-15) is between the lower surface of the lower holder (3b) and the lower separation member (11) and has a shape (cylindrical shape) in which spaces between the hollow protrusion portions fitted to the opening regions of the lower separation member are continuously connected in fluid communication (see Fig. 3, 8).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2020058694 (US’358), as applied to Claim 1 above, and further in view of Houchin-Miller et al., US 20100047682 (Houchin).
As to Claims 18 and 20:
	US’358 discloses an upper and lower cell holder (3a, 3b) but does not disclose the upper and lower duct.  
	In the same field of endeavor, Houchin also discloses a battery module having a housing 40 as to cool the battery module as shown in Figure 20 [0003] similar to that of US’358.  Houchin further discloses openings 76 and 78 as to permit fluid/coolant to flow into the battery and warm/cool the battery module in a cross-flow configuration by being in opposite ends ([0003, 0075], Fig. 20-21, 27).  Note that the lower duct can have a combustion engine 220 and an electric motor 230  connected to the inlet openings 76.

    PNG
    media_image7.png
    462
    1068
    media_image7.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate upper and lower duct onto the cell holder of US’358 in cross-flow configuration as taught by Houchin as to effectively warm/cool the battery module ([0003, 0075], Fig. 20-21, 27).
AS to Claim 19:
	US’358 discloses long side and short sides as shown below:
	
    PNG
    media_image8.png
    584
    944
    media_image8.png
    Greyscale

	US’358 does not disclose the upper and lower duct arranged as claimed.  
	Houchin further discloses openings 76 and 78 as to permit fluid/coolant to flow into the battery and warm/cool the battery module in a cross-flow configuration by being in opposite ends ([0003, 0075], Fig. 20-21, 27).

    PNG
    media_image7.png
    462
    1068
    media_image7.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate upper and lower duct onto the cell holder of US’358 in cross-flow configuration as taught by Houchin as to effectively warm/cool the battery module ([0003, 0075], Fig. 20-21, 27).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO2020058694 (US’358), as applied to Claim 1 above, and further in view of Hong, US 20110027622.
As to Claim 21:	US’358 discloses first and second output terminals [0041], but does not disclose how battery cells are connected.  
	In the same field of endeavor, Hong also discloses a battery module having housing with lead plates 210-250 (Abstract, [0024], Fig. 1) similar to that of US’358.  Hong further discloses that the negative power B- denotes the lowest potential terminal and B+ denotes of the positive terminal is the highest potential terminal, and that one skilled in the art can electrically connected the battery pack with respect to its lowest potential and highest potential as to increase the electric potential [0024, 0036, 0042].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the arrangement of the battery in the battery pack of US’358 as taught by Hong as to achieve the highest electric potential arrangement in the battery module by taking note of its lowest potential and highest potential terminal [0024, 0036, 0042].
As to Claim 22:
	US’358 discloses the battery cells are packed together such that the battery cells are contained within an imaginary rectangular envelope including a pair of long sides and a pair of short sides extending to linearly surround outer peripheries of the battery cells across outer circumferences of the battery cells, and the first and second output terminals are on a long side of the envelope (see Fig. 7).  

    PNG
    media_image9.png
    910
    1139
    media_image9.png
    Greyscale

As to Claim 23:
	US’358 discloses bus bars electrically connecting the battery cells to each other, wherein the bus bars include: an arrangement in a transverse direction extending in a zig-zag proximate to a short side direction of the envelope, and an arrangement in a column direction parallel to the long side direction of the envelope (see Fig. 7).  
As to Claim 24:
	US’358 discloses a number of bus bars in the arrangement in the transverse direction (Z2, y-direction) is greater than a number of bus bars in the arrangement in the column direction (Z1, x-direction) (see Fig. 7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marchio et al., US 20090148754, discloses a device for housing a plurality of electrochemical cells having a thermal management structure where pipes are used to carried the coolant throughout the battery module.

    PNG
    media_image10.png
    1170
    1316
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    359
    364
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723